Citation Nr: 1526735	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-22 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to specially adapted housing assistance. 

2. Entitlement to a special home adaptation grant.  

3. Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment or for adaptive equipment only.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On her August 2011 VA Form 9, the Veteran checked the box indicating that she wanted to testify at a hearing before a Veterans Law Judge in Washington, DC.  The requested hearing was scheduled for June 18, 2015.  However, on June 17, 2015, the Veteran, through her representative, requested that she be scheduled for a video conference hearing because she was unable to travel to Washington, DC due to illness.  This constitutes good cause for a change in venue of her hearing.  38 C.F.R. § 20.702 (2014).  Accordingly, the claims must be remanded so that she may be provided with a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the earliest available opportunity.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




